Title: To Thomas Jefferson from Tobias Lear, 9 March 1801
From: Lear, Tobias
To: Jefferson, Thomas



Sir,
Washington March 9th: 1801—

Permit me to offer you my services in the Naval Department.—It would be presumption in me to say that I am fully qualified to conduct the business of this Department; but, having passed a few years, on my first entrance into life, in maratime affairs, which included the building and fitting out Vessels, and having been latterly engaged, for some years, in commerce, I cannot say that I am wholly inexperienced in Naval Affairs: and with the aid of the judgment of others in the great arrangements, joined to an indefatigable industry, I should hope to discharge the duties with Credit.—Whether this should be a permanent or temporary appointment I would submit to your determination.—In either event; or in the event of this application being altogether rejected, you may depend, Sir, upon my full support of your Administration, so far as my abilities will permit, beleiving as I do, that it will be conducted with purity, and upon the genuine principles of Republicanism.—
With the highest respect & Sincere regard, I have the honor to be Sir, Your most Obedient Servant

Tobias Lear—

